Hon. Ralph I. Greenhouse County Attorney, Onondaga County
This is in response to the letter of Deputy County Attorney Philip C. Miller, wherein he states that the County Clerk of Onondaga County is having difficulty in interpreting section 235 of the Domestic Relations Law relative to public disclosure of matrimonial proceedings. He requests guidance as to what information may be given out and to whom such information may be made available.
Domestic Relations Law, § 235 (L 1962, ch 313; amd L 1966, ch 254; L 1968, ch 445) was designed to make records in matrimonial proceedings which are filed with the clerk unavailable to the public. In order to insure confidentiality of these records, subdivisions 1 and 2 require that a court order be obtained before any person, except a party or his/her attorney, is allowed to review or copy the papers.
In 1974 subdivisions 3 and 4 were added (L 1974, ch 1027) to section235 of the Domestic Relations Law but subdivisions 1 and 2 were left intact. These new subdivisions require the clerk to issue to any person a "certificate of disposition" which states the disposition, judgment or order with reference to the matrimonial action. The reason these provisions were added was primarily for the purpose of simplifying the procedure for obtaining a marriage license. There was no attempt, however, to change this section with respect to whom is entitled to examine the file or obtain disclosure with respect to the matrimonial matter. In fact, subdivision 3 specifically states that the "certificate of disposition" shall in no manner evidence the subject matter of the pleadings or testimony derived in any such action.
Therefore, while anyone may now obtain a "certificate of disposition", section 235 continues to prohibit anyone other than a party to the action or his/her attorney from reviewing or copying the matrimonial proceedings filed with the clerk without a court order.